ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that ANTHONY M. MAHONEY of WESTFIELD, who was admitted to the bar of this State in 1972, be immediately temporarily suspended from the practice of law, and respondent through counsel having consented to his immediate temporary suspension and to the imposition of restraints on his attorney business and trust accounts; and good cause appearing; •
It is ORDERED that ANTHONY M. MAHONEY is temporarily suspended from the practice of law, pending the conclusion of the ethics proceedings against him, and until further Order of this Court, effective immediately; and it is further
*67ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANTHONY M. MAHO-NEY, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that ANTHONY M. MAHONEY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.